Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
In the attached copy of the information disclosure statement filed August 16, 2019, the cited foreign office action has been crossed out and has not been considered: no copy of a reference having such a title has been provided.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020140095320A (cited in 8-16-19 IDS) in view of JP2001298294A (cited in 6-22-21 IDS) and JPH0515355U.
With respect to claim 1, KR1020140095320A discloses in Figs. 2 and 3 a power relay assembly comprising: 
a support plate (e.g., case 27) having at least one electrical element (e.g., 11) mounted on one surface thereof and including a plastic material (e.g., Para. 50 discloses that case 27 is formed of plastic polymer) having a heat dissipation property and an insulation property (e.g., plastic polymer of 27 has insulation property according to Para. 51 and would have at least some heat dissipation however small); 
at least one bus bar (e.g., 30) electrically connected to the electrical element (e.g., 11).  KR1020140095320A fails to disclose an electromagnetic wave shielding unit configured to shield electromagnetic waves generated from the electrical element.  However, JP2001298294A discloses in Fig. 1 that a shield to block switching noise or spike noise (i.e., electromagnetic noise) may be installed around a power relay as either a shield plate or a shield cover (e.g., ll. 88-89, 145-147, and 234-235).  JPH0515355U discloses in Figs. 1-3 that shielding layer 4 may be used to block electromagnetic noise from busbar 3a by sandwiching the busbar with layers of shielding layer 4 on both sides, wherein each shielding layer 4 is sandwiched between insulating layer 5 of a support plate (paras. 6-7).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the power relay assembly (e.g., 30 and 27) in Figs. 2 and 3 of KR1020140095320A by (1) adding an electromagnetic wave shielding unit in the form of a shield plate or a shield cover as 
With respect to claims 2-3, the electromagnetic wave shielding unit (e.g., the above discussed shield layer 4 in Figs. 1-3 of JPH0515355U) buried within case 27 in Fig. 3 of KR1020140095320A to block electromagnetic wave is a plate-like metal member (e.g., conductive plastic layer obtained by mixing stainless steel short fibers according to lines 40-43 of JPH0515355U) completely buried in the support plate.  
With respect to claim 4, the metal member (e.g., 4 in Fig. 2 of JPH0515355U) is fixed to one surface of the support plate so that one surface thereof is exposed to the outside (e.g., 4 in Fig. 2 of JPH0515355U is fixed to at least one surface of the support plate and layered into the support plate to be exposed to the side of the support plate as shown in the figure).   
With respect to claim 5, as to the feature that the metal member (e.g., 4 in Fig. 2 of JPH0515355U) is disposed on the support plate to have an interval of 1 mm or more from a portion of the bus bar which is buried in the support plate, such a specific parameter in the spacing between the bus bar (e.g., 3a in Fig. 1 of JPH0515355U or 30 in Fig. 3 of KR1020140095320A) and the metal member (e.g., 4 in Fig. 2 of JPH0515355U) as incorporated in the power relay assembly (e.g., 30 and 27) in Figs. 2 and 3 of KR1020140095320A will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the 
With respect to claim 6, the above discussed modification of Figs. 2 and 3 of KR1020140095320A fails to disclose a fine groove configured to improve a bonding force with the support plate is formed in a surface of the metal member. However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that fine grooves may be formed on bonding surfaces to improve bonding; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply to contact surfaces between the bus bar (e.g., 3a in Fig. 1 of JPH0515355U or 30 in Fig. 3 of KR1020140095320A) and the metal member (e.g., 4 in Fig. 2 of JPH0515355U) as incorporated in the power relay assembly (e.g., 30 and 27) in Figs. 2 and 3 of KR1020140095320A the notoriously well-known method of forming fine grooves on bonding surfaces because such a modification improves bonding.
With respect to claim 7, the above discussed modification of Figs. 2 and 3 of KR1020140095320A fails to disclose that the metal member is electrically connected to the ground through a cable.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a shield is grounded through a cable to improve shielding; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply to the metal member in the above discussed modification of Figs. 2 and 3 of KR1020140095320A the notoriously well-known method of grounding a shield through a cable because such a grounding improves shielding.
With respect to claim 8, at least one cover (e.g., JPH0515355U discloses in Figs. 1-3 that shielding layer 4 may be used to block electromagnetic noise from busbar 3a by sandwiching the busbar with layers of shielding layer 4 on both sides, wherein each shielding layer 4 is sandwiched between insulating layer 5 of a support plate (paras. 6-7)) is configured to prevent exposure of the bus bar to the outside (e.g., 4 covers 3a and prevents exposure of 3a), wherein the electromagnetic wave shielding unit is a shielding coating layer having electrical conductivity (e.g., conductive plastic layer obtained by mixing stainless steel short fibers according to lines 40-43 of JPH0515355U) and formed to have a predetermined thickness on an inner surface of the cover (e.g., insulation layer 5).  
With respect to claim 9, JPH0515355U fails to specifically disclosure the shielding coating layer (e.g., JPH0515355U discloses in Figs. 1-3 that shielding layer 4 may be used to block electromagnetic noise from busbar 3a by sandwiching the busbar 
With respect to claim 10, the support plate includes a first plate formed of a plastic material (e.g., plastic polymer of 27 has insulation property according to Para. 51 and would have at least some heat dissipation however small) having a heat dissipation property and an insulation property, and a second plate (e.g., JPH0515355U discloses in Figs. 1-3 that shielding layer 4 may be used to block electromagnetic noise from busbar 3a by sandwiching the busbar with layers of shielding layer 4 on both sides, wherein each shielding layer 4 is sandwiched between insulating layer 5 of a support plate (paras. 6-7)) formed of a plastic material having a non-insulation property (e.g., as discussed for claim 9, metal filler has non-insulating property) and a heat dissipation property and including a conductive filler (e.g., as discussed for claim 10), the second 
With respect to claim 11, at least a portion of the bus bar (e.g., 30 in Figs. 2-3 of KR1020140095320A) electrically is buried in the support plate (as discussed for claim 2).  
With respect to claim 12, the bus bar (e.g., 30 in Figs. 2-3 of KR1020140095320A) is disposed so that at least a portion of the bus bar (e.g., 30 in Figs. 2-3 of KR1020140095320A) buried in the support plate comes into contact with a portion of the support plate formed of the plastic material (e.g., Para. 50 discloses that case 27 is formed of plastic polymer) having a heat dissipation property and an insulation property.  
With respect to claim 15, the bus bar is integrated with the support plate in a state in which a portion of the bus bar is buried in the support plate (as discussed for claim 2).  KR1020140095320A fails to disclose that the support plate (e.g., case 27 in Figs. 2-3, which has insulation property according to Para. 51) is formed by insert-molding a resin-forming composition having a heat dissipation property and an insulation property.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an insulation layer may be made by insert-molding a resin-forming composition having a heat dissipation property and an insulation property; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the support plate (e.g., case 27 in Figs. 2-3, which has insulation property according to Para. 51) of .

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842